UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6596



PIERRE A. RENOIR,

                                             Plaintiff - Appellant,

          versus


RON ANGELONE; GEORGE E. DEEDS, Warden,

                                            Defendants - Appellees.



                             No. 99-6698



PIERRE A. RENOIR,

                                             Plaintiff - Appellant,

          versus


RON ANGELONE; GEORGE E. DEEDS, Warden,

                                            Defendants - Appellees.



                             No. 99-6722



PIERRE A. RENOIR,

                                             Plaintiff - Appellant,
          versus


RON ANGELONE; GEORGE E. DEEDS, Warden,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-211-7)


Submitted:   July 13, 1999               Decided:   August 30, 1999


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pierre A. Renoir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        Pierre A. Renoir seeks to appeal district court orders denying

his motion to join other plaintiffs in his action filed pursuant to

42 U.S.C. § 1983 (1994), denying his motion for appointment of

counsel, and staying the case pending the conclusion of the appeals

of the first two orders.     We dismiss all three appeals for lack of

jurisdiction because the orders are interlocutory and not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The orders ap-

pealed here are neither final orders nor appealable interlocutory

or collateral orders.

     We therefore dismiss the appeals as interlocutory. We further

deny Renoir’s “Petition for Subpoena Duces Tecum” and motion to

consolidate Appeal No. 99-6863 with these appeals, and deny as moot

his motion to consolidate Appeals Nos. 99-6698 and 99-6722 with 99-

6596.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            DISMISSED




                                   3